      Case: 1:20-cv-03491 Document #: 37-1 Filed: 08/03/20 Page 1 of 2 PageID #:203




                            IN THE UNITED STATE DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

OUYEINC LTD.,

                             Plaintiff,
                                                           Case No. 20-cv-03491
          v.
                                                           Judge John Virginia M. Kendall
INDIVIDUALS, PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS                                Magistrate Judge Sheila M. Finnegan
ON SCHEDULE "A"'

                              Defendants.


                                             Declaration of Rongji Ge

           I, Rongji Ge, declare and state as follows:

 1.        This declaration is based upon my personal knowledge of the facts stated herein or on

           business records that were made at the time or in the regular course of business. If called

           as a witness, I could and would testify to the statements made herein.

 2.        I am the owner and operator of Ouyeinc Ltd. ("Ouyeinc") of {P/J,q� , USA, where

           I have worked since "2,,,,o/     i . I am knowledgeable about or have access to business
           records concerning all aspects of the brand protection operation of Ouyeinc Ltd,

               including, but not limited to, its patents, trademarks, copyright�, other intellectual

               property, sales, online sales, advertising, marketing, media coverage, and associated

               international operations. J make this declaration from matters within my own knowledge

               save where otherwise stated.
                                                                      ping, marketing, selling and
  3.           Ouyeinc is a worldwide leader in the business of develo

               distributing wax warmers.
          Case: 1:20-cv-03491 Document #: 37-1 Filed: 08/03/20 Page 2 of 2 PageID #:204




4.           Ouyeinc also uses Ouyeinc's registered patent and trademarks (the "Pro-Wax I 00" marks

             on and in connection with the creation and distribution of its wax warmer products.

5.           Ouyeinc's Pro-Wax l 00 family of products has achieved substantial commercial success.

             Worldwide retail sales now exceed US$20,000,000 per year worldwide since 2017.

             Ouyeinc's Pro-Wax l 00 brand has established itself as the best-selling wax warmer brand

              in the U.S. by unit volume in the measured home spa beauty market. Millions of dollars'

              worth of Ouyeinc's Pro-Wax JOO family of products have been sold to United States

              residents through various online marketplaces.

     6.       In Illinois alone, many Pro-Waxl00 products have been sold to Illinois residents through

               online retailers.



               I declare under penalty of perjury under the laws of the United States of America that the

      foregoing is true and correct.



      Executed this    -3}_ day of August 2020
